                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:19CR278

         vs.
                                                                              ORDER
ANNETTE BASS,

                         Defendant.


        This matter is before the court on Defendant's THIRD UNOPPOSED MOTION TO
CONTINUE PRETRIAL MOTION DEADLINE [22]. For good cause shown, I find that the motion
should be granted. Defendant will be given an approximate 30-day extension. Pretrial Motions shall
be filed by December 12, 2019.


        IT IS ORDERED:
        1.      Defendant's THIRD UNOPPOSED MOTION TO CONTINUE PRETRIAL
MOTION DEADLINE [22] is granted. Pretrial motions shall be filed on or before December 12,
2019.
        2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between November 12, 2019, and December 12, 2019, shall
be deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case, taking
into consideration due diligence of counsel, and the novelty and complexity of this case. The failure
to grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).

        Dated this 12th day of November, 2019.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
